IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,482



                   EX PARTE TED PATRICK CAMMACK, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 15,013 IN THE 115 TH DISTRICT COURT
                          FROM UPSHUR COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to thirty years’ imprisonment.

        Applicant contends that he was denied the right to appeal his conviction.

        Both trial counsel and appellate counsel have submitted affidavits responding to Applicant’s

allegation. Trial counsel states that he inadvertently failed to timely file a motion for new trial and

erroneously informed appellate counsel that such a motion was filed. Appellate counsel states that
                                                                                                        2

he relied on trial counsel’s assertion that a motion for new trial had been filed and therefore missed

the deadline for timely filing a notice of appeal. We find, that Applicant is entitled to the opportunity

to file an out-of-time appeal of the judgment of conviction in Cause No. 15,013 from the 115th

Judicial District Court of Upshur County. Applicant is ordered returned to that time at which he may

give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he

must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: January 26, 2011
Do Not Publish